DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua S. Dean on 03/04/2021. In the examiner’s amendment independent claims 5, 13 and 14 were amended to incorporate the claimed limitation of canceled claim 11 as shown underlined in solid bold below.
5. (Currently amended): An image display device comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to: determine a distance between a hand and a shelf; count a number of times a customer moved the hand toward a product displayed on the shelf based on the determined distance; generate a shelf image based on the number of times; and control a display to display the shelf image.
13 (Currently amended): An image display method comprising: determining a distance between a hand and a shelf; counting a number of times a customer moved the hand toward a product displayed on the shelf based on the determined distance; and controlling a display to display the shelf image.
14. (Currently amended): A non-transitory computer readable storage medium comprising instructions which when executed by a processor cause the processor to implement: determining a distance between a hand and a shelf; counting a number of times a customer moved the hand toward a product displayed on the shelf based on the determined distance; generating a shelf image based on the number of times; and controlling a display to display the shelf image. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

2/18/2021
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484